Title: [April 12. Sunday.]
From: Adams, John
To: 


      April 12. Sunday. In the Course of the last Week, particularly on fryday, I was visited by a Number of American Gentlemen. Sir James Jay of New York, Brother of the then Chief Justice, who has since been President of Congress, Governor of the State, Ambassador abroad and Chief Justice of the United States, but is now in 1806 like so many others of our first and best Men in the Post of honor a private Station.... Mr. Joshua Johnson of Maryland Brother of my Friend Thomas Johnson, in some former Years Member of Congress with me, and at that time Governor of Maryland. Mr. Ralph Izzard of South Carolina, Dr. Bancroft, Mr. Livingston from Jamaica, Mr. Jonathan Loring Austin from Boston, Mr. Amiel from Boston. Mr. Johnson had been established in London in a lucrative Trade but finding a War approaching, and coinciding with his native Country in Principle and sympathizing in her feelings he had come over with his Family, that is his Wife and a Number of small Children, to France in his Way to America. He removed in a few days to Nantes, where finding some Encouragements in Commerce, and dreading the difficulties and dangers of a Voyage to America with a young family he remained during the War. One of his Children was destined to be my daughter. Sir James Jay embarked soon for America but returned in a year or two to Europe, went to Holland and came again to Paris. Mr. Austin I received as my private Secretary. Congress had entrusted their Ministers with a few blank Commissions in the Navy: and We soon appointed Mr. Livingston and Mr. Amiel Lieutenants. Livingston served some time under Captain Tucker and Amiel under Captain Jones. I am not certain whether Dr. Smith was among these. But such a Person came over to France with his Wife about that time and gave Dr. Franklin a great deal of Vexation, Mr. Lee not a little, to me he was always complaisant. Yet in 1800 he furnished Mr. Wood in New York with a part of the Billingsgate which composed his History of my Administration. Smith said he was honourably descended, his Father having been a Councillor in the Province of New York as his Brother William has also been. I am sorry that I shall be obliged to say something more of this Man hereafter.
     